Citation Nr: 1209726	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-04 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the cervical spine (cervical spine disability).

2.  Entitlement to a compensable initial evaluation for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to February 1990 and from October 1990 to November 1995.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

Additionally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his cervical spine disability and/or headaches have rendered him unemployable.  As such, Rice a TDIU claim is deemed a component of the instant appeal.


FINDINGS OF FACT

1.  Prior to March 25, 2009, the Veteran's cervical spine disability was characterized by pain and limitation of motion to not less than 40 degrees of forward flexion and a combined range of motion of the cervical spine no less than 200.

2.  As of March 25, 2009, the Veteran's cervical spine disability has been characterized by pain and limitation of motion to not less than 25 degrees of forward flexion and a combined range of motion of the cervical spine no less than 185.

3.  Throughout the rating period on appeal, the Veteran's frequent headaches have been characterized by pain, but no prostrating attacks have been shown.



CONCLUSIONS OF LAW

1.  Prior to March 25, 2009, the criteria for an initial disability rating in excess of 10 percent for cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2011).

2.  As of March 25, 2009, the criteria for an initial disability rating of 20 percent, but no more, for cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2011).

3.  The criteria for an initial compensable disability rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claims arise from appeals of the initial evaluation following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  Despite the Veteran's complaints that these VA examinations were hastily given, the evidence supports a finding that they are adequate.  Indeed, the examiners reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiners also performed a thorough clinical evaluation, which included objective measurements.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Cervical Spine

In a March 2007 rating decision, the RO granted service connection for degenerative joint disease of the cervical spine with an evaluation of 10 percent, effective May 11, 2005.  The Veteran appealed this initial evaluation.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.  Disabilities of the spine, such as the Veteran's degenerative disc disease of the cervical spine, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

After a review of the record, the Board finds evidence indicating an increase in severity of this disability, as shown at the VA medical examination on March 25, 2009, which warrants an increased evaluation from that point on (i.e. a "staged rating").  See Fenderson, 12 Vet. App. 125-26.  This evidence is discussed below.

Prior to March 25, 2009

Prior to March 25, 2009, the Veteran reported chronic neck pain that was temporarily relieved with chiropractic adjustments.  See the Veteran's October 2008 statement.  The objective evidence of record prior to March 25, 2009, shows forward flexion of the cervical spine to no less than 40 degrees, when adjusted for the onset of his complaints of pain.  See October 2005 VA examination.  Likewise, even accounting for the Veteran's complaints of pain, his combined range of motion for the cervical spine was no less than 200 degrees.  See December 2006 VA examination (calculating the combined range of motion by using the maximum of 45 degrees for forward flexion, which is considered normal for VA purposes, instead of the actually reading of 55 degrees); see also 38 C.F.R. § 4.71a, Note 2.  No additional functional loss due to pain, weakness, fatigue, or lack of endurance following repetitive use was shown upon examination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  No muscle spasms were noted.  While the October 2005 VA examiner noted abnormal gait and posture, this was not associated with muscle spasm or guarding and was not attributed to the Veteran's cervical spine disability.  Moreover, the December 2006 VA examiner found no evidence of abnormal gait or posture.

Based on the above, the Veteran's degenerative joint disease of the cervical spine most nearly approximates the criteria for the current 10 percent evaluation for the period prior to March 25, 2009.  While limitation of motion is shown, this limitation does not meet the numerical requirements for a higher evaluation under Diagnostic Code 5242.  38 C.F.R. § 4.71a.  His forward flexion, even accounting for painful motion, is well over 30 degrees and his combined range of motion for the cervical spine is well over 170 degrees.  These measurements fall within the criteria for a 10 percent evaluation.  See id.  In order for the Veteran's loss of motion to warrant the next higher evaluation of 20 percent, his forward flexion would have to be additionally limited by more than 10 degrees or his combined range of motion would have to be further limited by more than 30 degrees.  This is not the case here.  Likewise, the evidence of record does not show muscle spasms or guarding.  See  38 C.F.R. § 4.71a, Diagnostic Code 5242.   Nor is there evidence of ankylosis.  Rather, the December 2006 VA examiner indicated that there was not ankylosis.  There was also no evidence of intervertebral disc syndrome, precluding a higher evaluation on this basis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Additionally, as compensable limitation of motion is shown, evaluation under Diagnostic Code 5003 for degenerative arthritis is not warranted. 

Thus, the Board determines that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for the Veteran's cervical spine disability prior to March 25, 2009.  38 C.F.R. § 4.7.  Again, in reaching this conclusion, the Veteran's subjective complaints of pain have been considered.  However, as the objective evidence fails to show that such pain has resulted in additional functional limitation, an increase is not warranted.

As of March 25, 2009

As of the March 25, 2009, VA examination, the objective evidence of record finds the Veteran's forward flexion of the cervical spine to be 35 degrees, with pain beginning at 25 degrees of flexion.  See March 2009 VA examination.  Similarly, the combined range of motion for the Veteran's cervical spine was 185.  Id.  The March 2009 examiner found no signs of Intervertebral Disc Syndrome (IDS).

The subjective evidence of record includes the Veteran's complaints of daily neck pain.  See the Veteran's July 2009 statement.

Based on the above, the Veteran's degenerative joint disease of the cervical spine most nearly approximates the criteria for a 20 percent evaluation as of March 25, 2009.  When accounting for the onset of pain, the additional limitation of motion found on the March 2009 examination falls below 30 degrees.  This is sufficient to satisfy the criteria for a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  As noted above, the requirements for a 30 percent disability rating are either forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  Id.  The Veteran's forward flexion of the cervical spine is limited by pain to 25 degrees, which far exceeds 15 degrees, and the evidence of record does not show that the Veteran's cervical spine is ankylosed.  Therefore, the cervical spine disability does not meet any of the criteria for a 30 percent evaluation.  Thus, the Board determines that the preponderance of the evidence is in favor of the assignment of an initial rating in excess of 20 percent for the Veteran's cervical spine disability as of March 25, 2009.  38 C.F.R. § 4.7.  As the objective evidence fails to demonstrate range of motion findings approximating the criteria for the next-higher 30 percent evaluation, even accounting for additional functional limitation due to factors such as pain and weakness, assignment of such rating is not warranted.  There is also no showing of ankylosis or intervertebral disc syndrome such as to enable a higher evaluation on those bases.  

Headaches

In a March 2007 rating decision, the RO granted service connection for headaches with a noncompensable evaluation, effective May 11, 2005.

Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.

The evidence of record shows a long history of chronic headaches.  While the frequency of these headaches has most recently been described as near-constant, with the Veteran reporting daily headaches lasting for twenty-four hours, these headaches have not been shown to be characterized by prostrating attacks.  Indeed, the Veteran has consistently reported that, with medication, his is able to function during his headaches and even to work.  See December 2006 VA examination, March 2009 VA examination.

Based on the above, the Veteran's headache symptoms most nearly approximate the criteria for the currently assigned noncompensable rating.  In order to warrant a compensable disability evaluation, the Veteran's headaches must result in characteristic prostrating attacks averaging one in 2 months over the last several months.  See 38 C.F.R. § 4.7, 4.124a, Diagnostic Code 8100.  While the Veteran reports very frequent headaches pain and some interference with his ability to perform daily activities, he has likewise reported that he is able to work through these headaches.  This is not akin to a prostrating attack.  Thus, a compensable evaluation for headaches must be denied.  See 38 C.F.R. § 4.7. 

In sum, the preponderance of the evidence is against the assignment of a compensable evaluation for the Veteran's headaches throughout the pendency of this claim.  Therefore a staged rating is not appropriate.  See Fenderson, 12 Vet. App. 119.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 54-56 (1990).

Extraschedular Considerations

The Board must also determine whether the schedular evaluations for these disabilities are inadequate, thus requiring that the RO refer one or both of the claims to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

						(CONTINUED ON NEXT PAGE)





ORDER

Prior to March 25, 2009, entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the cervical spine is denied.

As of March 25, 2009, entitlement to an evaluation of 20 percent, but no more, for degenerative joint disease of the cervical spine is granted, subject to the provisions governing the award of monetary benefits.

Entitlement to a compensable evaluation for headaches is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


